               Case 2:20-mj-00393-CMR Document 1 Filed 05/27/20 PageID.1 Page 1 of 6

                                              United States District Court
                                              Northern District of Texas
                                                                                                          2020 rt .R- 2 PH 12: qI
        UNITED STATES OF AMERICA

                          V.
                                                                                                                                         ,,'
                JEFFREY WA TIS (I)                                                             CASE NUMBER: 4: l 4-CR-146-Y


                                                                                   MAG. CASE NUMBER:
                                                                                                           -----------
To: The United States Marshal
    and any Authorized United States Officer


                   WARRANT FOR ARREST OF PROBATIONER/SUPERVISED RELEASEE

  You are hereby commanded to arrest the within-named probationer/supervised releasee and bring him/her, forthwith, before the United
  States District Court to answer charges that he/she violated the conditions of his/her probation/supervised release imposed by the Court.
  NAME OF PROBATIONER/SUPERVJSED RELEASEE:

   JEFFREY WATTS
  ADDRESS (STREET, CITY, ST ATE):



  PROBATION/SUPERVISED RELEASE IMPOSED BY (NAME OF COURT):                                                     DATE IMPOSED

   USDC Judge Terry R. Means, Northern District of Texas, Fort Worth Division                                   January 29, 2015
  TO BE BROUGHT BEFORE (JUDGE, NAME OF COURT, CITY, STATE):

   U.S. District Court 501 W. 10th St. Fort Worth TX 76102



                                                                                                        March 2 2020
                                                           (By) Deputy Clerk                                           Date




                                                                RETURN

                                           Date Received                       Date Executed
   Warrant received and executed.


   Executing Agency (Name and Address)




   Name:                                                    (By)                                             Date:
                                                                 -------------
           Case 2:20-mj-00393-CMR Document 1 Filed 05/27/20 PageID.2 Page 2 of 6                     FILED
                             UNITED STATES DISTRICT COURT
                                                            for                              March 02, 2020
                                         NORTHERN DISTRICT OF TEXAS
                                                                                            KAREN MITCHELL
                                                                                       CLERK, U.S. DISTRICT COURT
                                 Petition for Offender Under Supervision

Natne of Offender:                          -W _ _ __ _ __ _ __ Case No.: 4:14-CR-146-Y(0l)
                             _Je_ffr___..ey'_a_tts
Nrune of Sentencing Judge:          Senior U.S. District Judge Teny R. Means
Date of Original Sentence:         -=-Jan=u==ary=..t. . .=-29:. . •ic..: 2:. . :0:. =1-=-5_ __ __ __ __ _ __ _ _ __ _ _ __
Original Offense:            Wire Fraud; 18 U.S.C. § 1343
Original Sentence:           78 months custody, 3-year tenn of supervised release. 5/26/2017: Custody
                             sentence reduced to 66 months.
Detainers:                  None
                            ::....:...:=----- -- - -- - - - -- - - - -- - - - -- - -
u. s. Marshals No.:         76317-065
                            - - -- - -- - - - - - - - - - - - -- - - - - - - - - -
Type of Supervision: Supervised Release                 Date Supervision Commenced: April 13, 2018
Assistant U.S. Attorney: J. Stevenson Weimer                      Defense Attorney: Brent D. Boone
                                                                                        (Court appointed)


                          Petitioning the Court for Action for Cause as Follows:
To issue a violator's warrant.

The probation officer believes that the offender violated the following conditions:

Previous Court Notifications

On April 27, 2018, the Court modified Mr. Watts1s conditions to include participation in a substance abuse
treatment program and prohibition from consuming alcoholic beverages. These conditions were requested
by U.S. Probation Officer Teresa Perez (USPO Perez) in order to address and assist with potential issues
based on bis past alcohol abuse.

On July 9, 2019, the Court was advised of Mr. Watts's default status regarding restitution. No action was
recommended and efforts to bring him current with restitution were instituted.

On February 12, 2020, the court was advised of Mr. Watts's arrest for Driving While Intoxicated (DWI)
which occurred on January 28, 2020, and his restitution default status. However, we requested no action
since the DWI case was pending and he was making regular payments toward becoming current. These
violations are included below.

                                                            I.

Violation of Special Condition

The defendant shall participate in a program (inpatient and/or outpatient) approved by the U.S. Probation
Office for treatment of narcotic, drug, or alcohol dependency, which will include testing for the detection
of substance use or abuse. The defendant shall abstain from the use of alcohol and/or all other intoxicants
during and after completion of treatment.


12C (Revised 1/19/2018)                                                                                         Page 1 of5
1effh,y WattsCase 2:20-mj-00393-CMR        Document 1 Filed 05/27/20 PageID.3 Page 3 of 6
Petition for Offender Undc:r Supervision




Violation of Standard Condition No. 7

The defendant shall refrain from excessive use of alcohol and not purchase, possess, use, distribute, or
administer any narcotic or other controlled substance, or any paraphernalia elated to such substances,
except as prescribed by a physician.

Nature of Noncompliance

Mr. Watts violated these conditions of supervised release by consuming alcohol in January and February
2020. On February 19, 2020, Mr. Watts admitted verbally and in writing to USPO Perez that he consumed
several glasses of wine throughout the day and a drink containing vodka on January 28. He further
admitted consmning liquor on February 13, 2020.

On February 21, 2020, Mr. Watts further violated these conditions of supervised release by consuming
alcohol as evidenced by the arrest report from the Nevada Highway Patrol Division.

Violation of Additional Condition

The defendant is ordered to make restitution in the amount of $4,636,643.00. Restitution shall be paid to
the U.S. district clerk, 501. West 10th Street, Room 310, Fort Worth, Texas 76102, for disbursement to
each of the victims.

Restitution is due and payable immediately, but i( upon commencement of the term of supervised release,
any part of the $4,636,643.00 in restitution ordered by this judgement remains unpaid, the defendant shall
make payments on such unpaid balance at the rate of at least $500 per month, the first such payment to be
made no later than 60 days after the defendant's release from confinement and another payment to be made
on the same day of each month thereafter until the restitution is paid in full.

Nature of Noncompliance

Mr. Watts violated this condition of supervised release when he failed to pay $500 per month toward
restitution. He is currently delinquent in the amount of $4,648.

                                              Personal History

Jefftey Watts commenced his term of supervised release on April 13, 2018, in the Amarillo Division of
the Northern District of Texas. He was residing with his parents in Amarillo and later moved to one of
their other residences on his own.

After initially meeting with Mr. Watts, USPO Perez believed a modification of conditions to include
substance abuse treatment and alcohol abstinence conditions were necessary in view of his past abuse of
alcohol and a prescription drug. Mr. Watts was in agreement and signed the necessary waiver of
modification hearing. The Court agreed to modify the conditions and Mr. Watts was placed in treatment
to assist, not only his substance abuse issues, but also his mental health issues. Considering the
overwhelming pressure to secure gainful employment and pay an ex1remely large amount of restitution,
Mr. Watts began exhibiting some notable mental health issues which resulted in inpatient placement in a
mental health facility for one week. He began taking necessary psycho tropic medications and experienced
an improvement in his well-being. Soon after, Mr. Watts felt transferring to Utah would be beneficial to
his mental health. and success on supervision. The transfer process to Utah was initiated but later

                                                                                                 Page2ofS
Jeffrey WattsCase 2:20-mj-00393-CMR       Document 1 Filed 05/27/20 PageID.4 Page 4 of 6
Petition for Offender Under Supervision




terminated when he could not become current with his delinquent restitution and he returned to Amarillo.
Since that time he continued attempting to secure steady gainful employment and was traveling often for
one of his jobs.

On January 28, 2020, in South Lake Tahoe, California, Jeffrey Watts was encountered by South Lake
Tahoe Police Officer Brown who discovered Mr. Watts was operating a motor vehicle while intoxicated,
as evidenced by his arrest for Driving While Under the Influence, in violation of23152 (A) VC (1) and
23152 (B) VC (1 ). Mr. Watts submitted to a chemical breath test which indicated results of a blood alcohol
level of .124 percent. According to the mest report he admitted to officers that he consumed alcohol in
Harrah's Casino in Stateline, Nevada, prior to operating his vehicle. Mr. Watts was released from custody
on January 28, 2020, and cited to appear in El Dorado County Superior Court on March 20, 2020. Contact
with the District Attorney's office in South Lake Tahoe, California informed the case is pending review.
Mr. Watts did not contact USPO Perez to advise of the arrest. He released from custody on the same date.
USPO Perez contacted Mr. Watts and instructed him to report to the U.S. Probation Office. On February
19, 2020, Mr. Watts reported to the office and was admonished for not reporting the arrest to USPO Perez.
Mr. Watts admitted verbally and in writing to USPO Perez that he consumed alcoholic beverages on
Januazy 28 and February 13, 2020. He was instructed to increase substance abuse treatment sessions with
the treatment provider and to return to his residence in Amarillo and cease out of town travel for work.
Mr. Watts was given time to return to California and gather his belongings m;td was instructed to return to
the U.S. Probation Office on February 28, 2020.

On February 21, 2020, in Elko, Nevada, Jeffrey Watts was stopped for speeding by an officer with the
Nevada Highway Patrol Division who discovered Mr. Watts was operating a motor vehicle while
intoxicated, as evidenced by his arrest for Driving Under the Influence, Above Legal Limit and Open
Alcohol Container in Vehicle in violation of State Statutes 53900 48C.110.1a and 53952 484B.150.2,
respectively. Mr. Watts submitted to a breath test and his results were .155 blood alcohol level. According
to the a1Test report he denied drinking; however, law enforcement found an open container with alcohol
in the cup holder of the front seat and a bottle of vodka in the back seat.

Mr. Watts was released :from custody on February 23, 2020, when he posted a $1,690.00 cash bond.
Contact with the Elko Justice Court revealed he has an arraignment scheduled for March 25, 2020.

He bas not been into the U.S. Probation office to discuss his arrest on February 21~; however, he
communicated via email and admitted he may have a problem with alcohol and will meet with USPO
Perez in the office on February 28, 2020.

During his supervision period Mr. Watts was employed with LegalMatch, which required travel as he met
with past customers and attempted to sell legal representation to their companies. He also worked as a
freelance writer and a content editor for other companies. His most recent employment is with the
University of California at Davis where he is researching, interviewing and writing about the economic
decline of small--town America. He explained this job requires travel in California and Colorado.

Focusing on Mr. Watts's success on supervision, USPO Perez exhausted various attempts to provide him
with the necessary tools and environment to succeed; placement in treatment, tlexioility regarding
restitution payments and area of residence. Mr. Watts remains in default status and now has two new
charges for driving under the influence. Based on the nature of his violations and the safety of the
community, a Petition for Offender Under Supervision is being submitted to the Court for revocation
proceedings.


                                                                                                 Page3 ofS
           Case
Jeffiey Watts        2:20-mj-00393-CMR Document 1 Filed 05/27/20 PageID.5 Page 5 of 6
Petition for Off'ender Under Supervision




                                  Statutory Provisions - Protect Act Supervised Release

Statutory Maximum Custody:                                 2 years. 18 U.S.C. § 3583(e)(3)
Mandatory Revocation Statutes:                             Not applicable
Restitution:                                               $4,631,291.00
Statutory Maximum for Reimposition of                      3 years, minus revocation sentence. 18 U.S.C. § 3583(h).
Supervised Release:


                                               Chapter 7 Violation Computations

Violation Grade:                           C                                       USSO § 7B1.3(a)(2) and (c)(l),
                                                                                   p.s.
Criminal History Category:                 I                                       USSO §7B 1.4(a), p.s.
Imprisonment Range:                        3 to 9 months                           USSG §7Bl.4(a), p.s.
Restitution:                               $4,631,291.00                           USSG §7B1.3(d), p.s.

Pursuant to U.S. v. Miller, 634 F.3d 841 (5th Cir. 2011), the Court may not consider the factors listed in
18 U.S.C. § 3553(a)(2)(A), which include "the seriousness of the offense, to promote respect for the law,
and to provide just punishment for the offense," when modifying or revoking a term of supervised release.

In U.S. v. Tapia, 131 S. Ct. 2382 (2011), the Supreme Court held that Section 3582(a) does not permit a
sentencing court to impose or lengthen a prison term in order to foster a defendant's rehabilitation.




                                                                                                           Page4ofS
           Case 2:20-mj-00393-CMR Document 1 Filed 05/27/20 PageID.6 Page 6 of 6
Iefli"ey Watts
Petition for Offender Under Supervision




I declare under penalty of perjury that the
foregoing is true and correct.

Executed on February 27, 2020                          Approved,
Respectfully submitted


Teresa Perez
U.S. Probation Officer                                 Supervising U.S. Probation Officer
Amarillo                                               Phone: 806-337-1751
Phone: 806-337-1755
Fax: 806-324-2125


Order of the Court:

     •      Noaction.
     IX!    The Issuance of a Warrant. Petition and warrant sealed and not to be distributed to counsel of
            record until arrest effectuated.
     •      The Issuance of a Summons
     D Other or Additional:


     D File under seal until further order of the Court.



                                                       TheHble Terry R. Means
                                                       Senior U.S. District Judge

                                                       March 2, 2020
                                                       Date




                                                                                                  PageS ofS
